Citation Nr: 1739911	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for disability of the thoracolumbar spine prior to July 8, 2013, and to a rating in excess of 40 percent from July 8, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from February 1988 to February 1992, May 2000 to May 2004, and August 2006 to August 2007.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a September 2010 decision, the RO granted an increase in the Veteran's disability rating to 20 percent for his previously service-connected thoracolumbar spine condition.  In a June 2014 decision, the RO granted an increase in the Veteran's thoracolumbar spine disability rating to 40 percent effective July 8, 2013.  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran initially requested a hearing before the Board when he filed his substantive appeal.  However, he subsequently withdrew his request for a hearing in June 2013 correspondence.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected thoracolumbar spine disability has been manifested by Intervertebral Disc Syndrome (IVDS) with incapacitating episodes of at least 4 weeks but less than 6 weeks in a 12 month period.


CONCLUSION OF LAW

Throughout the appeal period, the evidence of record has met the criteria for a 40 percent disability rating, and no higher, for the Veteran's thoracolumbar spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5243 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In this case, appropriate notice was sent by letter in August 2010.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  Neither the Veteran, nor the record, has alerted the Board to the existence of any additional treatment records relevant to the Veteran's claim.

The Veteran has also been provided with VA examinations to assess the severity of his thoracolumbar spine disorder in August 2010, February 2014, April 2014, January 2015, June 2015, and January 2016.  The Board finds that these examinations were adequate because they were based on a review of the Veteran's claims file, an in-person examination of the Veteran, including a history elicited from the Veteran in which he explained the effects of his condition on his work, and the reports of these examinations describe the Veteran's thoracolumbar spine disorder in appropriate detail to permit the Board to rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has raised any issues with the adequacy of these examinations.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Increased Rating for Thoracolumbar Spine Condition

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must consider the evidence of disability during the period one year prior to the application.  Hazan v. Gober, 10 Vet. App. 511 (1997). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is currently rated 20 percent disabled for his thoracolumbar spine conditions prior to July 8, 2013, and 40 percent disabled from July 8, 2013, under 38 § C.F.R. 4.71a, Diagnostic Code 5243 which provides for ratings for IVDS.  It appears that the effective date of the 40 percent rating was selected based on the date that the Veteran filed a fully developed claim form for that disability.  See July 2013 VA Form 21-526EZ.  The Veteran seeks a higher rating as to both stages on appeal (before and since July 8, 2013).

Disabilities of the spine under Diagnostic Code 5243 may be rated using either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes. Id.  Under the General Rating Formula, VA assigns a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The combined range of motion is determined by adding together the ranges of motion for forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Id.  VA assigns a 40 percent disability rating where a claimant demonstrates forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (i.e. where the spine is fixed in a neutral or upright position).  Id.  VA assigns a 50 percent disability rating where a claimant demonstrates unfavorable ankylosis of the entire thoracolumbar spine (e.g. where the thoracolumbar spine is fixed in a position either bent forward or backward).  Id.  Finally, VA assigns a 100 percent disability rating where a claimant demonstrates unfavorable ankylosis of the entire spine.  Id.  Associated neurologic abnormalities are rated separately under an appropriate diagnostic code.  Id.

VA examinations of joints are required to record a veteran's relevant joint's active and passive ranges of motion, and to test a veteran's relevant joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, to conduct similar tests on a veteran's opposite, undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2016).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45 (2016). The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Alternatively, under the Formula for Rating IVDS, a 20 percent rating is assigned where the IVDS manifests with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in a 12 month period.  38 § C.F.R. 4.71a, Diagnostic Code 5243.  A 40 percent rating is assigned where IVDS manifests with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  Id.  A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  Id.  Incapacitating episodes are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran's claim was received on June 21, 2010.  Therefore, the relevant appeal period begins in June 21, 2009.  Hazan v. Gober, 10 Vet. App. 511 (1997).  VA treatment records throughout the appeal period reveal that the Veteran has sought treatment for a disability of his thoracolumbar spine on numerous occasions.  Most frequently, these visits consist of an evaluation and treatment, including injections or other medication.  These records do not contain a record of prescribed bed rest.

At the August 2010 VA examination, the Veteran was diagnosed with degenerative disc disease (DDD).  The Veteran had 40 degrees of flexion, 30 degrees of extension, 30 degrees of left lateral flexion, 30 degrees of left lateral rotation, 30 degrees of right lateral flexion, and 30 degrees of right lateral rotation in the thoracolumbar spine.  His combined range of motion was 190 degrees.  The Veteran's posture, gait, and spinal curvature were normal.  There was no ankylosis in the Veteran's thoracolumbar spine.  The Veteran estimated that he lost 4 weeks of work a year due to his thoracolumbar spine condition, and this was partially confirmed by a September 2010 statement from his employer that documents that the Veteran had lost 6 days of work within a time period of just over 2 months.

At the February 2014 VA examination, the Veteran was diagnosed with a lumbar strain, DDD, and IVDS.  The Veteran had 90 degrees of forward flexion with pain onset at 60 degrees, 20 degrees of extension with pain onset at 10 degrees, 30 degrees of right lateral flexion with pain onset at 20 degrees, 30 degrees of left lateral flexion with pain onset at 20 degrees, 30 degrees of right lateral rotation with pain onset at 20 degrees, and 30 degrees of left lateral rotation with pain onset at 20 degrees in his thoracolumbar spine.  The Veteran's combined range of motion was 240 degrees.  The Veteran had an abnormal gait; however the examiner determined that it was not due to muscle spasm or guarding.  The examiner did not indicate any abnormal spinal contour.  The examiner indicated that the Veteran had IVDS with incapacitating episodes lasting at least 4 weeks, but less than 6 weeks.

At the April 2014 VA examination, the Veteran was diagnosed with a lumbar sprain, DDD, and IVDS.  The Veteran had 90 degrees of forward flexion with pain onset at 90 degrees, 20 degrees of extension with pain onset at 20 degrees, 30 degrees of right lateral flexion with pain onset at 30 degrees, 30 degrees of left lateral flexion with pain onset at 30 degrees, 20 degrees of right lateral rotation with pain onset at 20 degrees, and 20 degrees of left lateral rotation with pain onset at 20 degrees in his thoracolumbar spine.  The Veteran's combined range of motion was 210 degrees.  The Veteran did not manifest guarding or muscle spasm resulting in an abnormal gait or spinal contour.  The examiner indicated that the Veteran had IVDS without incapacitating episodes over the preceding 12 months.

At the January 2015 VA examination, the Veteran was diagnosed with DDD and IVDS. He demonstrated 60 degrees of flexion with pain at 30 degrees, 20 degrees of extension with pain at 10 degrees, 20 degrees of right lateral flexion with pain at 10 degrees, 20 degrees of left lateral flexion with pain at 10 degrees, 20 degrees of right lateral rotation with pain at 10 degrees, and 20 degrees of left lateral rotation with pain at 10 degrees in his thoracolumbar spine.  The Veteran's combined range of motion was 160 degrees.  The Veteran did not demonstrate guarding or muscle spasm resulting in abnormal gait or spinal contour.  The examiner noted the Veteran's IVDS with incapacitating episodes lasting 2 to 4 weeks.

At the June 2015 VA examination, the Veteran was diagnosed with DDD.  The Veteran demonstrated 85 degrees of forward flexion with pain, 30 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation in his thoracolumbar spine.  The Veteran's combined range of motion was 235 degrees.  The Veteran did not manifest guarding or muscle spasm on this examination.  The Veteran's thoracolumbar spine was not ankylosed, and the examiner determined that the Veteran did not have IVDS.

At the January 2016 VA examination, the Veteran was diagnosed with DDD and IVDS.  The Veteran demonstrated 65 degrees of forward flexion, 30 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation in his thoracolumbar spine.  The Veteran's combined range of motion was 215 degrees.  The Veteran's condition caused localized tenderness, but did not result in an abnormal gait or spinal contour.  The examiner noted the Veteran's IVDS and indicated that there was not a history of incapacitating episodes in the preceding 12 months.

Resolving all reasonable doubt in favor of the Veteran's claim, the Board finds that the Veteran's condition meets the criteria for a 40 percent disability rating based on the formula for rating IVDS throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board bases this conclusion on the opinions of the February 2014 and January 2015 VA examinations which found that the Veteran's IVDS resulted in incapacitating episodes lasting at least 4 weeks but less than 6 weeks (February 2014 examination) or at least 2 weeks but less than 4 (January 2015 examination).  The Board recognizes that the other examiners appear to have disagreed, either not finding IVDS at all or indicating no incapacitating episodes, and that a record of prescribed bed rest does not appear in the Veteran's treatment records.  Nevertheless, the Board finds that whatever doubts these disagreements among the examiners may raise should not be resolved against the Veteran.  The February 2014 and January 2015 VA examiners' findings of approximately 4 weeks of incapacitating episodes is also consistent with the Veteran's August 2010 report that he missed 4 weeks of work in the preceding 12 months, a report that was partially confirmed by his employer who indicated that the Veteran had missed 6 days of work in just over 2 months due to his thoracolumbar spine condition (annualized, this would amount to approximately 4 weeks of absenteeism from work for this condition).  Consequently, the Board finds that the Veteran's condition meets the criteria for a 40 percent disability rating throughout the entirety of the appeal period.

The Board also finds that the Veteran's thoracolumbar spine condition does not meet the criteria for a rating in excess of 40 percent at any point during the appeal period.  Under the General Rating Formula, a rating in excess of 40 percent is only appropriate where the evidence demonstrates that a claimant's thoracolumbar spine is ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Here, the evidence derived from multiple examinations conducted over the course of years indicates that the Veteran has had at least some range of motion throughout the entirety of the appeal period, and, at times, his range of motion was nearly normal for a healthy individual.  Id.  Alternatively, the Formula for Rating IVDS only provide for a rating in excess of 40 percent where the evidence reveals incapacitating episodes lasting at least 6 weeks in a 12 month period.  Id.  Here, the evidence of the greatest amount of incapacitating episodes during the appeal period comes from the February 2014 VA examination.  That examination documented less than 6 weeks of incapacitating episodes, and there is no other source of evidence in the record for a greater amount of time spent incapacitated.

In reaching this conclusion, the Board has considered its obligation to evaluate associated neurological conditions under appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As was noted in the above legal criteria, disabilities of the spine under Diagnostic Code 5243 may be evaluated either based on the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS, whichever formula results in the higher evaluation when disabilities are combined under 38 CFR § 4.25.  Here, rating the Veteran's IVDS under the Formula for Rating IVDS results in the higher evaluation.  Accordingly, separate evaluations for limitation of motion, radiculopathy, or any other associated objective neurological abnormality would constitute pyramiding.  The Board nevertheless notes that the Veteran's associated neurological conditions have already been separately rated; as they were the subject of adjudications which are not on appeal, they will not be addressed further herein.

The Board has also considered the additional factors that the Board is required to consider under Correia v. McDonald, 28 Vet. App. 158 (2016) and DeLuca v. Brown, 8 Vet. App. 202 (1995) and the regulations that they interpret.  However, the intent of these additional considerations are designed to determine whether the Veteran's condition manifests with additional functional loss (expressed as additional loss of range of motion) under such conditions as flare-ups, repeated use, variation in passive and active ranges or motion, or weight bearing and non-weight bearing conditions.  Under the circumstances of this case, these considerations do not alter the Board's conclusion.  The Veteran is not entitled to a higher rating for limitation of the range of motion of his thoracolumbar spine in the absence of ankylosis in his thoracolumbar spine, and there is no evidence before the Board that the Veteran's spine was ankylosed at any point relevant to this appeal.

Finally, the benefit of the doubt has been considered; however, the preponderance of the evidence is against a rating in excess of 40 percent at all times during the appeal period. Therefore, the benefit of the doubt rule cannot be invoked to provide a higher rating. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 40 percent disability rating, but no higher, for a thoracolumbar spine condition is granted prior to July 8, 2013, subject to the regulations governing payment of monetary awards.

A disability rating in excess of 40 percent from July 8, 2013, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


